DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 1/29/21 is acknowledged.  
The traversal is on the ground(s) that the examiner has not established that a serious search burden exists if restriction is not required.  This is not found persuasive because, firstly, searching is only part of the examination procedure. Claim 14 is generally directed towards cells obtainable by a method. There would be a serious examination burden because the Groups of inventions raise different non-prior art issues under 35 U.S.C. 101; and 35 U.S.C. 112, first and second paragraphs.
Secondly, as previously presented, the special technical features of Group I is: an instrument for processing cells including culturing, concentrating or washing said cells, the instrument comprising: a housing for accommodating mechanical elements including at least one fluid pump; a disposable processing kit complementary to the mechanical elements within the housing and comprising a fluid circuit including a fluid reservoir and plural fluid paths capable of carrying fluid flow caused by said pump(s), a mechanism for determining the quantity, or change in quantity of the fluid in the reservoir resulting from said fluid flow and a controller operable to control at least the 
Such feature is lacking in Group II. Claim 14 is directed towards a product by process claim. The examiner notes that applicant did not present any arguments which distinctly and specifically point out the supposed errors in the restriction requirement.
Furthermore, non-elected Group could be amended or expanded to cover more specific parts of the disclosed embodiments during the prosecution.
The requirement is still deemed proper and is therefore made FINAL.
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/29/21.
Applicant’s election of Species A in the reply filed on 1/29/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the Species election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 
Claim Objections
Claims filed on 1/29/21 are objected to because of the following informalities:  The status identifiers for the withdrawn claims are incorrect.  Appropriate correction is required.
	From the previous action: The examiner further notes that, as currently presented claims 10 and 12 are duplicate claims and will be objected. The preamble merely recites applicant’s intended purpose of the claims. The preambles clearly do not change what is being claimed in claim 10 and 12. The body of the claims are identical.
Claim 12 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 10. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper to object to the other as being a substantial duplicate of the allowed claim. 

Claim Interpretation
The claimed invention “instrument” is interpreted to mean an apparatus and the appropriate principles for interpreting claims for that particular category of invention have been applied.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. This application includes one or more claim limitations that use 
Also see: Federal Register/Vol.76, No.27/Wednesday, Feb 9, 2011/Notices
The disclosure explains in detail specifics of transfer mechanism. However the disclosure does not disclose anything specific about the claimed mechanism for determining the quantity, or change in quantity of the fluid in the reservoir resulting from said fluid flow. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term "suitable" in line 1 is a relative term which renders the claim indefinite.  The term "suitable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is 
Regarding claim 1, it is unclear if applicant intends to positively claim: (a) “mechanical elements including at least one fluid pump;” and (b) “a disposable processing kit complementary to the mechanical elements within the housing and comprising a fluid circuit including a fluid reservoir and plural fluid paths capable of carrying fluid flow caused by said pump(s),” as part of the claimed subject matter. 
Claim 1 is drafted in a way that (a) and (b) are not required to be elements of the instant invention. While applicant may intend for (a) and (b) to be elements of the invention, there is no requirement for (a) and (b) to be elements of the instant invention/system. The elements (a) and (b) can be elements of a separate system(s) to which the claimed system is or may be operably connected to. The "a housing for accommodating…" clause in claim 1 is generally narrative and do not further structurally limit the claimed device.
The claim as drafted only requires that the claimed housing to be structurally capable of, to some degree, enclosing the elements (a) and (b). If applicant intends for such structures to be considered elements of the invention, the examiner requires applicant to clarify this by amending the claim to positively list the elements (a) and (b) in the claim. 
Applicant appears to attempt to further define the claimed elements in relationship to how applicant intends for the respective elements to be used or function with the unclaimed (a) and (b). The structure of a device is not defined or further 
Claim 1 clearly does not positively set forth the elements (a) and (b) as part of the claimed subject matter. Thus, any further references (e.g. claims 8 and 9) to these elements were not given patentable weight even if those references further limit the unclaimed (a) and (b).
Functional limitation(s) should reflect a functional relationship(s) between claimed elements and should functionally limit the combination of the claimed elements where specific structural corporative relationships of the claimed elements are recited.
Much of the controller limitation is worded in the event that the claimed instrument is used with the unclaimed (a) and (b). The controller limitation, as currently, presented does not carry patentable weight. The same applies to claims 2-4. 
Note: Proper and conventional phrases to incorporate a controller/processor process limitation(s) with patentable weight into an apparatus claim are for e.g., “a controller/processor configured to/for” and “a controller/processor programmed to/for…” for performing an active process step(s)/scheme(s), i.e. for performing steps of... (not merely directed towards statements of objectives; and/or intended result/use/function of the recited structural elements). 
The apparatus claim must also positively claim: structures that are controlled by the controller (e.g. a device which receives an output from the controller, i.e. a control move/input from the controller); and/or structures responsible for sending signals to the controller (input to the control system) upon analyzing a process parameter(s). The controller process limitations should clearly indicate which structure(s) is/are involved in the control scheme (e.g., a sensing device providing feed backs to the controller and a device being controlled); and should include the manner in which the structure(s) is/are intended to be controlled.
Claims 10 and 12 are also unclear. The preamble of claim 10 recites the structural elements in the same way claim 1 does. Claim 10 also does not recite any step of providing any structural elements involved in the claimed process. Instead, in the permeable, the claim recites intended use of structures which are not positively recited as part of the instrument. The preamble does not make it clear what structures are involved in the claimed process. In fact, the way the preamble of claim 10 is drafted, the scope of the claim is uncertain. Clearly, the body of the claim does not recite anything about providing any structures involved in the process. There is nothing wrong in reciting structures in the preamble and have to body of the claim refer back to the structures. However structures recited in the process limitation must be positively recited as part of the instrument involved in the process. Otherwise metes and bounds of the claimed process is unclear. 
The recitation: “employing the instrument of claim 1” in claim 12 also does not cure the deficiencies above. Thus it is unclear how the claimed method can be performed. 
Implication(s) is/are not a standard for what is covered by the scope of the claim.
Claim 1 recites the limitation "said pump(s)" in the housing limitation and the controller limitation.  There are insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation is referencing the at least one fluid pump; or applicant means other kinds of pumps such as pumps for pumping something other than fluids. 
Regarding claim 1, the mechanism limitation, it is unclear if applicant intends to invoke 112(f) interpretation. 
The disclosure explains in detail specifics of transfer mechanism. However the disclosure does not disclose anything structurally specific about the claimed mechanism for determining the quantity, or change in quantity of the fluid in the reservoir resulting from said fluid flow. It is unclear what applicant means by the limitation: a mechanism for determining the quantity, or change in quantity of the fluid in the reservoir resulting from said fluid flow. 
Regarding claim 1, the mechanism limitation is unclear. The claim does not structurally define the mechanism. The mechanism is not defined with any specific structural elements. The "for…" clause is generally narrative and do not further structurally limit the claimed device. The structure of a device is not further defined or structurally limited by applicant’s intended use/function of the device, i.e. the mechanism. The "for…" clause carry no patentable weight. 
The recitation "at least the pump" renders the claim unclear, because it is not clear if it is referencing the at least one fluid pump or applicant means some other pump. What pump is being referenced by the recitation? The same applies to claim 10.
Claim 1 recites the limitation "the quantity" in the mechanism limitations. There is insufficient antecedent basis for this limitation in the claim. The same applies to the fluid in the reservoir. The claims does not recite anything about pumping any actual fluid. The same rationales apply to claim 10.

The controller limitation recites: “that expected flow.” What does applicant mean by “that” expected flow? It is unclear what is being referenced by the limitation. The same applies to claim 10.
Claim 1 is replete with narrative intended use phrases that do not further structurally define the claimed instrument; and the claim is replete with formality and clarity issues. 
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The formality and clarity issues noted above render the claim indefinite. As currently recited the scope of the invention is not ascertainable. 
The examiner omits raising formality issues, for instance: “a/the” article issues in the claims. 
	Regarding claim 2, the when clause is unclear. It is not clear if the limitation following and preceding the phrase “when…” are part of the invention. The "when phrase” renders much of the wherein clauses optional. The same apples to the “flow 
Regarding claim 3, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claims 5 and 6 are unclear. Claim 1 is directed towards an instrument suitable for processing cells including culturing, concentrating or washing said cells. However the preamble of claim 5 (the claim depends from claim 1) recites that the invention is now somehow directed towards a mechanism. Claim 6, which depends from claim 5 is defined as the instrument of claim 5. It is unclear what is/are considered the invention in claims 5 and 6. Does applicant mean that claim 5 is directed towards the instrument in claim 1, wherein the mechanism in claim 1 is further defined by the claim? Does applicant intends for claim 5 to be an independent claim directed towards a mechanism? Then what mechanism is referenced by the mechanism in the preamble? Claims 5 and 6 do not make that clear. The same applies to claims 8 and 9. Claims 8 and 9 are not even about the mechanism in claim 1 or any mechanism. Claims 8 and 9 are about the unclaimed (a) and (b). 
	Regarding claim 10, the recitation: “the instrument of the type” is similar to indefinite language, for e.g. “such as…;” “or the like;” and “for example.” The examiner suggests applicant delete the phrase “of the type.” 
Claim 15 is unclear. It is unclear what applicant means by: wherein the instrument is operable according to an algorithm including steps performed by the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-4, 8-10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Roy (WO 2013/019154: US 2013/0029411).
Regarding claims 1-4, 8-10, 12 and 13, Roy discloses a method and system for harvesting cells from a fluidic material in a processing loop comprising a processing chamber and a filtering device and a method of controlling mass of a processing chamber of a cell harvesting device comprising a filtering device, the processing chamber, a network of input and output lines operatively coupled to a source pump, a buffer pump and a permeate pump. The method comprising creating an estimator for a flow rate of the permeate pump using velocity of the source pump or buffer pump, a calibration constant of the source pump or buffer pump, and the rate of change of the mass of the processing chamber.
The processing steps executed are typically based on the given input source volume, the desired output volume, and/or the intermediate set-points given. One example of the software implements a multithreaded state machine. The first thread implements the main process workflow steps. The second thread is used for sensor and fault monitoring [0090].
Roy does not explicitly disclose that the system (pumps, etc.) are provided in a housing. 
The examiner respectfully asserts that it would have been obvious to one of ordinary skill in the art to enclose multiple components of the system in one enclosure, for the purpose of providing structural integrity and transportability (for instance: as . 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Roy (WO 2013/019154: US 2013/0029411) in view of Wegener (US 20130092630). 
Regarding claims 5 and 6, modified Roy discloses all of the limitations as set forth above. However modified Roy does not teach that the mechanism is a weighing mechanism. 
The instant invention uses an alternative means of measuring fluid volume and the solution proposed is by weighing the fluid reservoir and using a load cell.
Wegener discloses (e.g.: claims 1-3) a system for washing biological cells comprising:
(a)    a reusable cell processing apparatus comprising a separator element for receiving a separation device and effecting the separation of said biological fluid into two or more components and a programmable microprocessor programmed to process biological fluid through a fluid circuit, said microprocessor being programmed to instruct said system to deliver a preselected volume of diluent to a source of biological fluid; and
(b)    a disposable fluid circuit comprising at least one membrane separation device in fluid communication with a first product container and an access device for sterile connection to a source of biological fluid.
The reusable cell processing apparatus comprises a programmable microprocessor programmed to process biological fluid through said fluid processing 
The apparatus further comprises weight scales from which the final product container, in-process container, source container, and any additional container(s), respectively, may depend and be weighed. The weights of the bags are monitored by weight sensors and recorded during a washing or other procedure. From measurements of the weight sensors, the device determines whether each container is empty, partially full, or full and controls the components of apparatus 200, such as the peristaltic pumps and clamps [0044],
The features claims 5 and 6 has therefore already been employed for the same purpose in a similar system for separating cells. It would therefore be obvious to one ordinary skilled in the art to apply this feature with corresponding effect to a system as disclosed in modified Roy thereby obtaining an instrument according to claims 5 and 6 of the present application. Simple substitution of one known, equivalent element for another to obtain predictable results.
The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.
Applying a known technique to a known device ready for improvement yields predictable results. The examiner respectfully submits that the claims would have been .

Allowable Subject Matter
Claims 11 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071.  The examiner can normally be reached on Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


SHOGO . SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        3/25/21